Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Philip A. Brimmer

  Civil Action No. 18-cv-00067-PAB-SKC

  TIMOTHY SHAW, individually and on behalf of all others similarly situated,

         Plaintiff,

  v.

  VIRCUREX,
  ANDREAS ECKERT, a/k/a Kumala, and
  JANE OR JOHN DOE,

         Defendants.


                                           ORDER


         This matter is before the Court on Plaintiff’s Motion for Default Judgment and

  Incorporated Memorandum of Law [Docket No. 16].

  I. BACKGROUND

         This case arises from the collapse of an online “digital currency” exchange.

  Defendants Andreas Eckert (“Eckert”) and an unknown individual (“Doe”) founded

  defendant Vircurex, a business that operated a currency exchange (“the exchange”)

  located at www.vircurex.com.1 Docket No. 1 at 2, ¶¶ 1-2. Accountholders in the

  exchange could deposit dollars and euros and use the f unds to buy, sell, and exchange

  digital currencies such as Bitcoin, Litecoin, Terracoin, and Feathercoin. Id. Plaintiff

  believes that thousands of individuals used the exchange. Id. at 8, ¶ 17. Plaintiff, a


         1
            Because of the Clerk of Court’s entry of default, Docket No. 13, the allegations
  in plaintiff’s complaint, Docket No. 1, are deemed admitted. Olcott v. Del. Flood Co.,
  327 F.3d 1115, 1125 (10th Cir. 2003).
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 2 of 12




  Colorado domiciliary, created an account on the exchange in December 2013. Id. at 4,

  ¶ 11. On March 24, 2014, plaintiff attempted to exchange his Dogecoin, another type of

  virtual currency, into Bitcoin and then withdraw the Bitcoin. Id. Defendants converted

  the Dogecoin into Bitcoin, but they froze his account before he could withdraw the

  Bitcoin. Id. Defendants subsequently announced that Vircurex was nearing insolvency

  and that accounts containing Bitcoin, Litecoin, Terracoin, and Feathercoin would be

  frozen (the “frozen funds”). Id. at 10-11, ¶ 30. Defendants paid out a minimal amount

  of the frozen funds to accountholders through January 3, 2016. Id. at 12-14, ¶¶ 32-34.

  Since January 3, 2016, defendants have not paid out any frozen funds. Id. at 14, ¶ 33.

         Plaintiff filed this class action lawsuit on January 10, 2018 asserting state law

  claims for breach of contract, conversion, constructive fraud, and unjust enrichment. Id.

  at 21-23, ¶¶ 58-80. At the time this action was filed, the frozen funds were worth

  approximately $50,000,000. Id. at 2, ¶ 1 n.2. After defendants failed to respond to the

  complaint or otherwise appear in the action, the Clerk of the Court entered default

  against defendants on March 19, 2018. Docket No. 13. On July 18, 2018, plaintiff filed

  a motion for default judgment. Docket No. 16. Plaintiff also filed a motion asking the

  Court to certify the class, appoint plaintiff as class representative, and appoint plaintiff’s

  counsel as class counsel. Docket No. 14.

  II. LEGAL STANDARD

         In order to obtain a judgment by default, a party must follow the two-step process

  described in Fed. R. Civ. P. 55. First, the party must seek an entry of default from the

  Clerk of the Court under Rule 55(a). Second, after default has been entered by the



                                                2
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 3 of 12




  Clerk, the party must seek judgment under the strictures of Rule 55(b). See Williams v.

  Smithson, 57 F.3d 1081, 1995 W L 365988, at *1 (10th Cir. June 20, 1995) (unpublished

  table decision) (citing Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981)).

         The decision to enter default judgment is “committed to the district court’s sound

  discretion.” Olcott, 327 F.3d at 1124 (citation omitted). In exercising that discretion, the

  Court considers that “[s]trong policies favor resolution of disputes on their merits.”

  Ruplinger v. Rains, 946 F.2d 731, 732 (10th Cir. 1991) (quotation and citations

  omitted). “The default judgment must normally be viewed as available only when the

  adversary process has been halted because of an essentially unresponsive party.” Id.

  It serves to protect plaintiffs against “interminable delay and continued uncertainty as to

  his rights.” Id. at 733. When “ruling on a motion for default judgment, the court may

  rely on detailed affidavits or documentary evidence to determine the appropriate sum

  for the default judgment.” Seme v. E&H Prof’l Sec. Co., Inc., No. 08-cv-01569-RPM-

  KMT, 2010 WL 1553786, at *11 (D. Colo. Mar. 19, 2010).

         A party may not simply sit out the litigation without consequence. See Cessna

  Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d 1442, 1444-45 (10th Cir.

  1983) (“[A] workable system of justice requires that litigants not be free to appear at

  their pleasure. We therefore must hold parties and their attorneys to a reasonably high

  standard of diligence in observing the courts’ rules of procedure. The threat of

  judgment by default serves as an incentive to meet this standard”). One such

  consequence is that, upon the entry of default against a defendant, the well-pleaded

  allegations in the complaint are deemed admitted. See Charles Wright, Arthur Miller &



                                               3
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 4 of 12




  Mary Kane, Fed. Prac. & Proc. § 2688 (3d ed. 2010). “Ev en after default, however, it

  remains for the court to consider whether the unchallenged facts constitute a legitimate

  cause of action, since a party in default does not admit mere conclusions of law.” Id. at

  63. A court need not accept conclusory allegations. Moffett v. Halliburton Energy

  Servs., Inc. 291 F.3d 1227, 1232 (10th Cir. 2002). Althou gh “[s]pecific facts are not

  necessary” in order to state a claim, Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

  curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), the well-

  pleaded facts must “permit the court to infer more than the mere possibility of

  misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation and

  alteration marks omitted). Thus, even though modern rules of pleading are somewhat

  forgiving, “a complaint still must contain either direct or inferential allegations respecting

  all the material elements necessary to sustain a recovery under some viable legal

  theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (quotation and

  citation omitted).

  III. ANALYSIS

         A. Personal Jurisdiction

         Before addressing the merits of plaintiff’s motion for default judgment, the Court

  must determine whether it has subject matter and personal jurisdiction over this case.

  See Dennis Garberg & Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d 767, 772 (10th

  Cir. 1997) (holding that “a district court must determine whether it has jurisdiction over

  the defendant before entering judgment by default against a party who has not

  appeared in the case”).



                                                4
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 5 of 12




         “In determining whether a federal court has personal jurisdiction over a

  defendant, the court must determine (1) whether the applicable statute potentially

  confers jurisdiction by authorizing service of process on the defendant and (2) whether

  the exercise of jurisdiction comports with due process.” Niemi v. Lasshofer, 770 F.3d

  1331, 1348 (10th Cir. 2014); Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006)

  (quoting Peay v. BellSouth Med. Assistance Plan, 205 F.3d 1206, 1209 (10th Cir.

  2000)). The Colorado long-arm statute, Colo. Rev. Stat. § 13-1-124, has been

  construed to extend jurisdiction to the full extent permitted by the Constitution, so the

  jurisdictional analysis here reduces to a single inquiry of whether jurisdiction offends

  due process. See Pro Axess, Inc. v. Orlux Distrib., Inc., 428 F.3d 1270, 1276 (10th Cir.

  2005); Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo. 2005).

  Personal jurisdiction comports with due process where a defendant has minimum

  contacts with the forum state and where those contacts are such that assuming

  jurisdiction does not offend “traditional notions of fair play and substantial justice.” Int’l

  Shoe Co. v. Wash., 326 U.S. 310, 316 (1945). Minimum contacts may be established

  under the doctrines of general jurisdiction or specific jurisdiction. Where general

  jurisdiction is asserted over a nonresident defendant who has not consented to suit in

  the forum, minimum contacts exist if the plaintiff demonstrates that the defendant

  maintains “continuous and systematic general business contacts” in the state. OMI

  Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th Cir. 1998).

  Plaintiff does not argue that defendants are subject to general jurisdiction in Colorado.

  See Docket No. 16 at 7. Therefore, the Court limits its discussion to the issue of



                                                 5
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 6 of 12




  specific jurisdiction.

           Specific jurisdiction is present only if the lawsuit “aris[es] out of or relat[es] to the

  defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Court of

  Calif., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017). The specific jurisdiction

  analysis is two-fold. First, the Court must determine whether a defendant has such

  minimum contacts with Colorado that the defendant “should reasonably anticipate being

  haled into court” here. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

  (1980). Within this inquiry, the Court must determine whether the defendant

  purposefully directed its activities at residents of the forum, Burger King Corp. v.

  Rudzewicz, 471 U.S. 462, 472 (1985), and whether plaintiff’s claim arises out of or

  results from “actions by . . . defendant . . . that create a substantial connection w ith the

  forum State.” Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 109

  (1987) (internal quotations omitted). Second, if defendant’s actions create sufficient

  minimum contacts, the Court must consider whether the exercise of personal

  jurisdiction over defendant offends “traditional notions of fair play and substantial

  justice.” Id. at 105. This latter inquiry requires a determination of whether the Court’s

  exercise of personal jurisdiction over the defendant is “reasonable” in light of the

  circumstances of the case. Id. Plaintiff asserts that defendants “each ha[ve] sufficient

  minimum contacts with this District as to render the exercise of jurisdiction . . .

  permissible under traditional notions of fair play and substantial justice.” Docket No. 16

  at 11.

           The purposeful direction requirement “ensures that a defendant will not be haled



                                                   6
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 7 of 12




  into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts . . . or

  of the unilateral activity of another party or a third person.” Burger King, 471 U.S. at

  475. The Tenth Circuit has outlined three frameworks courts use to evaluate whether

  the defendant purposefully directed its activities at forum residents that courts apply

  when the case involves a contract dispute and/or a website. Old Republic Ins. Co. v.

  Cont’l Motors, Inc., 877 F.3d 895, 905 (10th Cir. 2017). 2 None of the frameworks

  indicates that defendants purposefully directed their activity at Colorado.

                1.   Continuing Relationships With Forum State Residents

         “The typical purposeful direction analysis looks to the out-of-state defendant’s

  ‘continuing relationships and obligations with the citizens of the forum state.’” Id. at 905

  (quoting Burger King, 471 U.S. at 473) (internal alterations omitted). “[A] defendant’s

  relationship with a plaintiff, or third party, standing alone, is an insufficient basis for

  jurisdiction.” Walden v. Fiore, 571 U.S. 277, 286 (2014). However, jurisdiction may be

  exercised over defendants who have “enter[ed] a contractual relationship that

  ‘envisioned continuing and wide-reaching contacts’ in the forum [s]tate.” Id. at 285

  (quoting Burger King, 471 U.S. at 479-80). Courts evaluate (1) the parties’ prior

  negotiations, (2) their contemplated future consequences, (3) the terms of the contract,

  and (4) the parties’ actual course of dealing. See Old Republic, 877 F.3d at 910.

         Plaintiff, a Colorado resident, alleges that he created an account on Vircurex.



         2
          In Old Republic, the Tenth Circuit held that defendant, who maintained a
  website where airplane repair businesses could obtain access to repair m anuals in
  exchange for an annual fee, did not have “purposeful direction” aimed at Colorado that
  would subject it to specific personal jurisdiction. See Old Republic, 877 F.3d at 900,
  909-10.

                                                 7
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 8 of 12




  Docket No. 1 at 4, ¶ 11. Plaintiff does not identify what this process includes or what

  information defendants collect about each accountholder. W hen plaintiff attempted to

  exchange his Dogecoin for Bitcoin, Vircurex accepted plaintiff’s Dogecoin, converted it

  to Bitcoin, and subsequently froze his account rather than allowing plaintiff to withdraw

  his funds. Id. Assuming that plaintiff entered into a contract with Vircurex, that fact

  alone is insufficient to establish a continuing relationship. See Burger King, 471 U.S. at

  478. Plaintiff’s complaint offers no evidence that the account creation process involved

  any negotiations or that the parties contemplated any future consequences. Plaintiff

  does not provide the terms of any contract between the parties. And plaintiff does not

  indicate that defendants engaged in any solicitation or direct communication that would

  show a course of dealing. See Old Republic, 877 F.3d at 912 (finding no purposeful

  direction where defendant’s website showed that it sought the business of any buyer in

  the world, as opposed to soliciting a specific contract). Accordingly, the Court finds that

  plaintiff has not shown that defendants established a continuing relationship with

  Colorado.

                2.   Deliberate Exploitation of the Forum State Market

         “An out-of-state defendant’s ‘continuous and deliberate exploitation of the forum

  state market’ may also satisfy the purposeful direction requirement.” Old Republic, 877

  F.3d at 905-06 (quoting Keeton v. Hustler Mag., Inc., 465 U.S. 770, 781 (1984))

  (internal alterations omitted). “Factors suggesting purposeful direction based on forum

  state market exploitation include: (a) high sales volume and large customer base and

  revenues, and (b) extensive nationwide advertising or ads targeting the forum state.”



                                               8
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 9 of 12




  Id. at 914-15 (collecting cases). Courts have applied this framework in cases where

  “the out of state defendant’s only contacts with the forum state occurred over the

  internet.” Id. at 906 (discussing uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 427

  (7th Cir. 2010), and be2 LLC v. Ivanov, 642 F.3d 555, 558-59 (7th Cir. 2011)).

         Plaintiff believes that “there are thousands of members in [the proposed class]”

  who used the Vircurex exchange and that the frozen funds of all accountholders are

  worth approximately $50,000,000. Docket No 1 at 2, ¶ 1 n.2 and at 8, ¶ 17. How ever,

  plaintiff makes no allegation that defendants advertised the exchange, either in the

  United States generally or in Colorado specifically. See uBID, Inc., 623 F.3d at 427

  (purposeful direction found where defendant aired television advertisements on national

  networks, resulting in hundreds of thousands of customers in the forum state). Further,

  plaintiff makes no allegation regarding what subset of the frozen funds originated in

  Colorado and therefore cannot show that defendants made regular sales in Colorado.

  See Keeton, 465 U.S. at 781. Without showing “sufficiently extensive Colorado sales,

  revenues, or advertising” related to the frozen funds, plaintiff fails to establish that

  defendants purposefully directed their activities at Colorado under the deliberate

  exploitation framework. See Old Republic, 877 F.3d at 915.

                3.   Harmful Effects in the Forum State

         Finally, purposeful direction may be established “when an out-of-state

  defendant’s intentional conduct targets and has substantial harmful effects in the forum

  state.” Id. at 907. In the Tenth Circuit, the harmful effects test requires (1) an

  intentional action by defendants, (2) expressly aimed at the forum state, and (3)



                                                9
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 10 of 12




   knowledge by defendants that the brunt of the injury would be felt in the forum state.

   Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1072 (10th Cir. 2008)

   (applying Calder v. Jones, 465 U.S. 783 (1984)). In the internet context, the emphasis

   is on “the internet user or site intentionally directing his/her/its activity or operation at the

   forum state rather than just having the activity or operation accessible there.” Shrader

   v. Biddinger, 633 F.3d 1235, 1240 (10th Cir. 2011). Courts “look to indications that a

   defendant deliberately directed its message at an audience in the forum state and

   intended harm to the plaintiff occurring primarily or particularly in the forum state.” Id.

          Based on the allegations in the complaint, the Court cannot conclude that

   defendants expressly aimed their actions at Colorado or knew that the brunt of plaintiff’s

   injury would be felt here. Plaintiff does not allege that defendants expressly aimed their

   activities at Colorado. Further, plaintiff does not show that defendants had any

   awareness that plaintiff was located in Colorado. See Dudnikov, 514 F.3d at 1077

   (defendants’ knowledge that plaintiffs were located in Colorado supported exercise of

   jurisdiction there). While plaintiff created an account on Vircurex, plaintiff does not

   indicate that he gave defendants his location in creating that account. See Docket No.

   1 at 4, ¶ 11. The only alleged connection between defendants and Colorado is harm

   suffered by a Colorado resident. More is required. See Walden, 571 U.S. at 290 (“The

   proper question is not where the plaintiff experienced a particular injury or effect but

   whether the defendant’s conduct connects him to the forum in a meaningful way.”)

   Therefore, plaintiff fails to show purposeful direction under the harmful effects test.

          Under any of the three purposeful direction frameworks, the Court finds that



                                                  10
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 11 of 12




   defendants did not purposefully direct their activities toward Colorado. Therefore, the

   Court does not have personal jurisdiction over defendants.

             B.   Transfer

             Although plaintiff does not request a transfer to another judicial district, the Court

   is required to “evaluate[] the possibility of transferring [plaintiff’s] claims” even in the

   absence of a motion to transfer. Trujillo, 465 F.3d at 1223. The Court is required to

   transfer cases in order to cure jurisdictional defects where “it is in the interest of justice.”

   28 U.S.C. § 1631. The Court is unaware of any judicial district to which the case could

   be transferred that would have personal jurisdiction over defendants. The only location

   in the United States mentioned in plaintiff’s complaint is Colorado. See Docket No. 1.

   As the defect in personal jurisdiction could not be cured by a transfer to another judicial

   district, the Court will dismiss the case without prejudice.

   IV. CONCLUSION

             For the foregoing reasons, it is

             ORDERED that Plaintiff’s Motion for Default Judgment and Incorporated

   Memorandum of Law [Docket No. 16] is DENIED without prejudice. It is further

             ORDERED that Plaintiff’s Motion for Class Certification, Appointment as Class

   Representative, and Appointment of Class Counsel [Docket No. 14] is DENIED. It is

   further

             ORDERED that all claims against defendants are DISMISSED without prejudice

   for lack of personal jurisdiction. It is further

             ORDERED that this case is closed.



                                                   11
Case 1:18-cv-00067-PAB-SKC Document 21 Filed 02/21/19 USDC Colorado Page 12 of 12




         DATED February 20, 2019.

                                     BY THE COURT:


                                      s/Philip A. Brimmer
                                     PHILIP A. BRIMMER
                                     United States District Judge




                                       12
